Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, US 10,390,007 B1 (hereinafter referred to as “Chen”).

Regarding claim 8, Chen discloses an electronic apparatus having one or more processors and memory coupled to the one or more processors and a plurality of instructions stored in the memory that, when executed by the one or more processors, cause the electronic apparatus to perform a plurality of operations including (see Chen Fig. 2, and col. 5, ll. 62 through col. 8, ll. 46, where a processor and memory and instructions are all disclosed): obtaining a first panoramic image captured by a first panoramic camera and a second panoramic image captured by a second panoramic camera (see Chen Figs. 2 and 4, and col. 1, ll. 58 through col. 2, ll. 60, where stereoscopic images are captured by a “panoramic 3D imaging system”); identifying at least one group of matching pixels including a first pixel in the first panoramic image and a second pixel in the second panoramic image, wherein pixel values of the first pixel and the second pixel match each other according to a preset condition (see Chen Fig. 4, and col. 10, lls. 12-58, where pixels corresponding to point P are grouped based on the preset condition of an object with block-by-block matching features); determining a distance between the first pixel and second pixel in the at least one group; obtaining depth information of the first panoramic image and depth information of the second panoramic image according to the distance between the first pixel and the second pixel (see Chen Fig. 4, and col. 10, lls. 12-58, where the parallax d and depth Z for point P is calculated based on pixel differences x); converting the first panoramic image and the second panoramic image into a first monocular panoramic image and a second monocular panoramic image, respectively, in accordance with the depth information of the first panoramic image and the depth information of the second panoramic image and a preset pupil distance between a first eye and a second eye; and combining a display of the first monocular panoramic image in a first display region corresponding to the first eye with a display of the second monocular panoramic image in a second display region corresponding to the second eye (see Chen Figs. 4 and 5, and col. 9, ll. 39 through col. 10, ll. 11, and also col. 10, ll. 59 through col. 11, ll. 62, where the displayed 3D binocular panoramic images are determined using the calculated parallax and depth along with the positions, distances, and angles of the user’s eyes 506 and 508).

Claims 1 and 15 are rejected under the same analysis as claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, and 15 above, and in further view of Das, US 2017/0127046 A1 (hereinafter referred to as “Das”).

Regarding claim 13, Chen does not explicitly disclose wherein the determining a distance between the first pixel and second pixel in the at least one group comprises: generating a disparity map according to the distance between the first and second pixels in each group; denoising the disparity map by using a filter, to obtain a denoised disparity map; and calculating depth information of each group of matching pixels according to the denoised disparity map.
However, Das discloses wherein the determining a distance between the first pixel and second pixel in the at least one group comprises: generating a disparity map according to the distance between the first and second pixels in each group; denoising the disparity map by using a filter, to obtain a denoised disparity map; and calculating depth information of each group of matching pixels according to the denoised disparity map (see Das Abstract, and claim 1, and Figs. 3 and 6, and paras. 0040-0042, where a disparity map is determined based on pixel distances, which is then smoothed to remove noise in the disparity map).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the depth/disparity smoothing technique of Das on the depth information of Chen, because it is predictable that doing so would improve the resulting output panoramic images by removing noisy values used to generate those images and prevent the noise’s further propagation within the system.

Claims 6 and 19 are rejected under the same analysis as claim 13 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 and 12-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4-10, 12-20 of U.S. Patent No. 10,855,909 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a slightly broader recitation of the previously patented claims.
Present claim 1 is a slightly broader recitation of patented claim 1.
Present claim 2 is a slightly broader recitation of patented claim 2.
Present claim 3 is a slightly broader recitation of patented claim 4.
Present claim 4 is a slightly broader recitation of patented claim 5.
Present claim 5 is a slightly broader recitation of patented claim 6.
Present claim 6 is a slightly broader recitation of patented claim 7.
Present claim 7 is a slightly broader recitation of patented claim 8.
Present claim 8 is a slightly broader recitation of patented claim 9.
Present claim 9 is a slightly broader recitation of patented claim 10.
Present claim 10 is a slightly broader recitation of patented claim 12.
Present claim 12 is a slightly broader recitation of patented claim 13.
Present claim 13 is a slightly broader recitation of patented claim 14.
Present claim 14 is a slightly broader recitation of patented claim 15.
Present claim 15 is a slightly broader recitation of patented claim 16.
Present claim 16 is a slightly broader recitation of patented claim 17.
Present claim 17 is a slightly broader recitation of patented claim 18.
Present claim 18 is a slightly broader recitation of patented claim 19.
Present claim 19 is a slightly broader recitation of patented claim 20.
Present claim 20 is a slightly broader recitation of patented claim 15.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,855,909 B2 in view of Official Notice of a processor and memory.  Present claim 11 is a slightly broader recitation of patented claim 5, except the processor and memory.  It would have been obvious to implement the method of patented claim 5 with a processor and memory, because it is predictable that the use of commercially available processors and memories would predictably save both time and money.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663